Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-34 are allowed.
	The following is an examiner’s statement of reasons for allowance: The present invention related to output buffer of a source driver of a display panel comprising an input stage, an output stage, a rising control circuit, a falling control circuit, and a feedback circuit. Each independent claim identifies, inter alia, the uniquely distinct features:

	With respect to claim 1,
	a rising control circuit, configured to compare the input voltage with the first feedback voltage to obtain a first comparison result, wherein when the first comparison result indicates that the first feedback voltage is to be pulled up, the rising control circuit pulls down the first gate control voltage and the second gate control voltage during a first transient period; and
	a falling control circuit, configured to compare the input voltage with the first feedback voltage to obtain a second comparison result, wherein when the second comparison result indicates that the first feedback voltage is to be pulled down, the falling control circuit pulls up the first gate control voltage and the second gate control voltage during a second transient period,


	With respect to claim 23,
	 “a rising control circuit, configured to compare the input voltage with the first feedback voltage to obtain a first comparison result, wherein when the first comparison result indicates that the first feedback voltage is to be pulled up, the rising control circuit pulls down the first gate control voltage and the second gate control voltage during a first transient period; and
	a falling control circuit, configured to compare the input voltage with the first feedback voltage to obtain a second comparison result, wherein when the second comparison result indicates that the first feedback voltage is to be pulled down, the falling control circuit pulls up the first gate control voltage and the second gate control voltage during a second transient period. ”
	
The closest prior art of:
 Ko et al. (U.S. Patent No. 10,467,973) discloses a buffer circuit (123-1) in Fig. 4 comprising an pull-up circuit P1, rising control circuit,  and pull down circuit N1, falling control circuit, and a feedback circuit 124-B (col. 10, lines 10-43).
Lee (US 2015/0084694) discloses and buffer circuit (10) in Fig. 1 having an input stage (110) and output stage (150) and output voltage is feedback to the input stage (110), and a slew rat compensating circuit 160 generates a compensation current based 

However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 




/DUC Q DINH/Primary Examiner, Art Unit 2692